     Case 2:20-cv-04678-AB-PVC Document 13 Filed 08/07/20 Page 1 of 1 Page ID #:13



1
2
3                                                                                 JS-6
4
5
6
7
                          UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9
10
      SAMANTHA BONNER, an              )           CASE NO.: 20-cv-04678-AB-PVC
11    individual, and KEVIN BONNER,    )
      an individual,                   )           (Transferred from Southern District – Case
12                                     )           No. 20-cv-00587-AJB-MSB)
                         Plaintiffs,   )
13                                     )           (Removed from San Diego County Superior
            vs.                        )           Court - Case No. 37-2020-00010154-CU-
14                                     )           BC-CTL)
      FORD MOTOR COMPANY; a            )
15    Delaware Corporation, and DOES 1 )           [PROPOSED] ORDER FOR DISMISSAL
      through 20, inclusive,           )           WITH PREJUDICE
16                                     )
                         Defendants.   )
17                                     )           Action Filed: February 24, 2020
18
             Plaintiffs SAMANTHA BONNER and KEVIN BONNER and defendant
19
     FORD MOTOR COMPANY, by and through their respective attorneys of record,
20
     stipulate that the entire action be dismissed with prejudice pursuant to Rule
21
     41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. The parties further stipulate
22
     that each side shall be responsible for and bear its own costs, expenses and attorney's
23
     fees.
24
             THEREFORE, IT IS ORDERED that the entire action is dismissed with
25
     prejudice.
26
     Dated: August 07, 2020                  By:
27                                                 HON. ANDRE BIROTTE, JR.
                                                   UNITED STATES DISTRICT JUDGE
28


     22952682v1                                1
